

SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS


Altera Corporation ("ALTERA") and Scott Bibaud ("EMPLOYEE") desire to enter into
an agreement providing economic assistance to EMPLOYEE in connection with the
termination of his employment and covering other matters relating to the
cessation of EMPLOYEE's employment with ALTERA.
Accordingly, for and in consideration of the commitments set forth herein,
EMPLOYEE and ALTERA agree as follows:



S. Bibaud Separation Agreement     1

--------------------------------------------------------------------------------



1.Termination of Employment. EMPLOYEE's employment with ALTERA will cease
effective the close of business on 1 August 2014 (the "Termination Date"). The
Termination Date shall be considered the termination date of EMPLOYEE's
employment with ALTERA, and EMPLOYEE shall not be considered an employee of
ALTERA after the Termination Date for any purpose. If ALTERA deems necessary, on
the Termination Date, EMPLOYEE agrees to execute a full release of claims
identical to the release set forth in paragraphs 4 and 5 herein, a copy of which
is attached hereto as Exhibit A.
2.Benefits. Subject to the terms of this Agreement, ALTERA agrees to provide
EMPLOYEE with the following benefits.
(a)    EMPLOYEE shall receive a check for $385,000.00, less applicable taxes in
accordance with ALTERA's payroll practices, which is equal to 52 weeks of
EMPLOYEE’s present rate of pay of $385,000.00 per year payable upon the later
of: (A) the Effective Date (as defined below) or (B) such later date required by
Section 4.; and
(b)    If Employee elects continuation coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) within the time
period prescribed pursuant to COBRA for Employee and Employee’s eligible
dependents, then the Company will pay the COBRA premiums for such coverage (at
the coverage levels in effect immediately prior to Employee’s termination) until
the earlier of (A) a period ending on the last day of the month that is twelve
(12) months from the date of termination or (B) the date upon which Employee
and/or Employee’s eligible dependents become eligible for insurance coverage
from a new employer. In order to obtain the benefit of the Company’s payment of
COBRA premiums, Employee must first advise the Company’s COBRA administrator,
COBRA Management Services, LLC (“CMS”) or such other COBRA administrator chosen
by Company, that Employee wishes to sign up for COBRA. The Company will provide
Employee with contact information for the Company’s COBRA administrator at the
time that Employee’s employment is terminated. Employee agrees to advise the
Company immediately should Employee obtain new employment within the period
encompassing the COBRA payments.


(c)    ALTERA agrees to pay for outplacement services for EMPLOYEE as provided
by Lee Hecht Harrison, up to a maximum of $8,000.00. ALTERA shall pay all
applicable fees directly to Lee Hecht Harrison.


3.    Consideration. EMPLOYEE acknowledges that, prior to execution of this
Agreement, he was not entitled to
 
receive the benefits and monies paid under Paragraph 2 hereof, and that payments
made under this Agreement constitute valid consideration for the release of
claims hereunder.
4.    Section 409A.
(a) Notwithstanding anything to the contrary in this Agreement, no severance pay
or benefits to be paid or provided to Employee, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Section 409A of
the Code, and the final regulations and any guidance promulgated thereunder
(“Section 409A”) (together, the “Deferred Payments”) will be paid or otherwise
provided until Employee has a “separation from service” within the meaning of
Section 409A. Similarly, no severance payable to Employee, if any, pursuant to
this Agreement that otherwise would be exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9) will be payable until Employee has a
“separation from service” within the meaning of Section 409A.
(b) It is intended that none of the severance payments under this Agreement will
constitute Deferred Payments but rather will be exempt from Section 409A as a
payment that would fall within the “short-term deferral period” as described in
Section 4(d) below or resulting from an involuntary separation from service as
described in Section 4(e) below. However, any severance payments or benefits
under this Agreement that would be considered Deferred Payments will be paid on,
or, in the case of installments, will not commence until, the sixtieth (60th)
day following Employee’s separation from service, or, if later, such time as
required by Section 4(c). Except as required by Section 4(c), any installment
payments that would have been made to Employee during the sixty (60) day period
immediately following Employee’s separation from service but for the preceding
sentence will be paid to Employee on the sixtieth (60th) day following
Employee’s separation from service and the remaining payments will be made as
provided in this Agreement.
(c) Notwithstanding anything to the contrary in this Agreement, if Employee is a
“specified employee” within the meaning of Section 409A at the time of
Employee’s termination (other than due to death), then the Deferred Payments, if
any, that are payable within the first six (6) months following Employee’s
separation from service, will become payable on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
Employee’s separation from service. All subsequent Deferred Payments, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if Employee


S. Bibaud Separation Agreement     2

--------------------------------------------------------------------------------



dies following Employee’s separation from service, but before the six (6) month
anniversary of the separation from service, then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of Employee’s death and all other
Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute a separate payment under Section
1.409A-2(b)(2) of the Treasury Regulations.
(d) Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of clause 4(a)
above.
(e) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined below) will not constitute Deferred Payments for purposes
of clause 4(a) above.
(f) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Employee agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
before actual payment to Employee under Section 409A.
(g) Section 409A Limit. “Section 409A Limit” will mean two (2) times the lesser
of: (i) Employee’s annualized compensation based upon the annual rate of pay
paid to Employee during the Employee’s taxable year preceding the Employee’s
taxable year of Employee’s termination of employment as determined under, and
with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Employee’s employment is terminated.
5.    Release.
(a)EMPLOYEE, his representatives, heirs, successors, and assigns, do hereby
completely release and forever discharge ALTERA, its affiliate and subsidiary
corporations, and their shareholders, officers, directors, agents, employees,
 
attorneys, successors, and assigns (referred to hereinafter collectively as
"COMPANY") from all claims, rights, demands, actions, obligations, liabilities,
and causes of action of any and every kind, nature, and character whatsoever,
known or unknown, which EMPLOYEE may now have or has ever had against the
COMPANY including, without limitation, those arising from or in any way
connected with the employment of EMPLOYEE by ALTERA or termination thereof,
whether based on tort, contract or any federal, state or local law, statute or
regulation, including without limitation any claims EMPLOYEE may have under the
federal Age Discrimination Act (29 U.S.C. § 621, et seq.), Title VII of the
Civil Rights Act of 1964 (42 U.S.C. § 2000e et seq.), the Worker Adjustment and
Retraining Notification ("WARN") Act or any comparable state laws, or the
California Fair Employment and Housing Act (Gov’t Code § 12900 et seq.) (the
"Released Claims").  The parties intend for the foregoing release to be enforced
to the fullest extent permitted by law. EMPLOYEE understands that he is not
waiving any right or claim that cannot be waived as a matter of law, such as
workers’ compensation or unemployment insurance benefits.
(b)    EMPLOYEE agrees not to file or initiate any lawsuit concerning the
Released Claims. EMPLOYEE understands that this Agreement does not prevent him
from filing a charge with or participating in an investigation by a governmental
administrative agency; provided, however, that EMPLOYEE hereby waives any right
to receive any monetary award resulting from such a charge or investigation.
6.    Acknowledgement of Waiver of Claims under ADEA. EMPLOYEE acknowledges that
he is waiving and releasing any rights he may have under the Age Discrimination
in Employment Act of 1967 ("ADEA") and that this waiver and release is knowing
and voluntary. EMPLOYEE acknowledges that the consideration given for this
waiver and release Agreement is in addition to anything of value to which
EMPLOYEE was already entitled prior to his execution of this Agreement. EMPLOYEE
further acknowledges that he has been advised by this writing that (a) he should
consult with an attorney prior to executing this Agreement; (b) he has up to
twenty-one (21) days within which to consider this Agreement, which such
consideration period shall terminate upon his execution of this Agreement;
(c) he has seven (7) days following the execution of this Agreement by the
parties to revoke the Agreement; and (d) this Agreement shall not be effective
until the revocation period has expired.
7.    Civil Code Section 1542. It is understood and agreed that this is a full
and final release covering all known, unknown, anticipated, and unanticipated
injuries, debts, claims, or damages to EMPLOYEE which may have arisen or may be
connected with the employment of EMPLOYEE


S. Bibaud Separation Agreement     3

--------------------------------------------------------------------------------



by ALTERA or the termination thereof. EMPLOYEE hereby waives any and all rights
or benefits that he may now have, or in the future may have, under the terms of
Section 1542 of the California Civil Code, which provides as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
In that regard, EMPLOYEE hereby acknowledges that he may have sustained losses
which are presently unknown or unsuspected, that such damages and other losses
as were sustained may give rise to additional complaints, actions, causes of
action, claims, demands and debts in the future. Nevertheless, EMPLOYEE
acknowledges that this Release has been negotiated and agreed upon in light of
this realization and, being fully aware of this situation, EMPLOYEE nevertheless
intends hereby to release, acquit and forever discharge the COMPANY from any and
all such unknown claims including damages which are unknown or unanticipated.
8.    Proprietary Information. Following the Termination Date, EMPLOYEE shall
continue to maintain the confidentiality of all confidential and proprietary
information of ALTERA and shall continue to comply with the terms and conditions
of the Employment, Confidential Information and Invention Assignment Agreement
between EMPLOYEE and ALTERA. EMPLOYEE understands and agrees that he has an
obligation to preserve as confidential all proprietary, technical and business
information pertaining to ALTERA, its customers, suppliers, distributors, and
other companies whose information ALTERA has agreed to keep confidential and to
which EMPLOYEE had access during his employment. In addition, EMPLOYEE agrees to
promptly return to ALTERA all of ALTERA's property and confidential and
proprietary information in his possession.
9.    Cooperation.    EMPLOYEE agrees to perform promptly, all acts deemed
necessary or desirable by ALTERA to assist and cooperate with it, at its
expense, any matter
 
relating to EMPLOYEE’s employment with ALTERA, including, but not limited to,
government filings and investigations, disclosing information, executing
documents, and participating in any legal proceedings.
10.    No Admission of Liability. It is understood and agreed that the
furnishing of the consideration of this Agreement shall not be deemed or
construed at any time or for any purpose as an admission of liability by ALTERA.
Liability for any and all claims is expressly denied by ALTERA.
11.    Arbitration. IN CONSIDERATION OF THE BENEFITS PROVIDED TO EMPLOYEE UNDER
THIS AGREEMENT AND CONCURRENT WITH THE EXECUTION OF THIS AGREEMENT, I HAVE
ENTERED INTO THE ARBITRATION AGREEMENT ATTACHED HERETO AS EXHBIIT B.
12.    Entire Agreement. EMPLOYEE and ALTERA agree that they have had the
opportunity to be represented in the negotiation of this Agreement by
individuals of their own choosing, that they have read the Agreement and fully
understand its legal effect, that the Agreement, including the Employment,
Confidential Information and Invention Assignment Agreement between EMPLOYEE and
ALTERA, contains all of the promises and represents the entire agreement that
they have made, and that they are entering into this Agreement freely and not on
the basis of promises which are not stated in this Agreement. EMPLOYEE
specifically acknowledges that he has been advised to consult an attorney
regarding the terms of this Agreement.
13.    Effective Date. This Agreement is on the eighth (8th) day after it has
been signed by both parties.
14.    Severability. In the event any term of this Agreement shall be found to
be null or void, the remaining terms shall continue to have full force and
effect.
15.    Governing Law. This Agreement shall be governed by the laws of the State
of California.














S. Bibaud Separation Agreement     4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.


ALTERA CORPORATION






 
SCOTT BIBAUD


 
 
By
/s/ KEVIN LYMAN
 
By
/s/ SCOTT A. BIBAUD
 
 
Printed Name
Kevin Lyman
 
Printed Name
Scott A. Bibaud
 
 
Title
Vice President, Human Resources
 
 
 
 
 
Date
June 4, 2014
 
Date
May 27, 2014
 
 






S. Bibaud Separation Agreement     5